Citation Nr: 1108113	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-32 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error (claimed as diabetic retinopathy), to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for partner relational problems (claimed as anxiety reaction and/or depressive disorder), to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for ulcerative colitis, to include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error (claimed as diabetic retinopathy), to include as secondary to diabetes mellitus; entitlement to service connection for hypertension, to include as secondary to diabetes mellitus; entitlement to service connection for partner relational problems (claimed as anxiety reaction and/or depressive disorder), to include as secondary to diabetes mellitus; and entitlement to service connection for ulcerative colitis, to include as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the service-connected diabetes mellitus is shown to have caused or aggravated the erectile dysfunction.


CONCLUSION OF LAW

The Veteran's erectile dysfunction disability is proximately caused or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran is contending that service connection is warranted for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any erectile dysfunction.  In September 1970 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  At that time the Veteran denied any genitourinary system complaints.

In a statement dated in September 2008, the Veteran's wife indicated that the Veteran had suffered from erectile dysfunction for the prior two years.

In October 2008, the Veteran was afforded a VA C&P genitourinary examination.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with erectile dysfunction.  The examiner rendered the opinion that the Veteran's erectile dysfunction was most likely due to endocrine disease.  In another location on the examination report the examiner states that the Veteran had erectile dysfunction secondary to diabetes mellitus.  In another location in the examination report, the examiner rendered the opinion that the Veteran's erectile dysfunction was less likely as not caused by or the result of diabetes mellitus.  The examiner reasoned that there is medical evidence that 39 percent of diabetic males developed erectile dysfunction.  

In August 2009, Dr. N.O. stated that diabetes mellitus, type II, causes damage to the heart, kidneys, nerves, eyes and circulatory system, including high blood pressure, nephropathy, retinopathy, neuropathy, and peripheral vascular disease.  The physician stated that the Veteran should be carefully evaluated for all of the conditions.  However, the physician, at the end of the statement, indicated that "[i]t is known that Vietnam Veterans were exposed to orange agent and there is evidence relating a group of conditions to it, among them type 2 diabetes mellitus, so it is more probable than not that all of his conditions are related to diabetes and in consequence service connected."  

Affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any genitourinary conditions.  After examination in October 2008, the Veteran was diagnosed with erectile dysfunction.  The examiner rendered the opinion that the Veteran's erectile dysfunction was most likely due to endocrine disease and was secondary to diabetes mellitus.  In the same report the examiner stated that the Veteran's erectile dysfunction was less likely as not due to the Veteran's diabetes mellitus because 39 percent of all diabetic males develop erectile dysfunction.  Subsequently, in a statement dated in August 2009, Dr. N.O. rendered the opinion that it was more probable than not that all of the Veteran's conditions were related to the Veteran's diabetes.  As the evidence is in relative equipoise, the Board finds that, affording the benefit of the doubt to the Veteran, the opinion of the examiner in October 2008, and the opinion of the Veteran's private physician dated in August 2009, reveal that the Veteran's erectile dysfunction is secondary to the Veteran's service-connected diabetes mellitus.  As such, entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.


ORDER

Service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is granted.

REMAND

The Veteran seeks service connection for open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error, entitlement to service connection for hypertension, entitlement to service connection for partner relational problems, and entitlement to service connection for ulcerative colitis.  He asserts that these disorders are related to his service-connected diabetes mellitus.

The Veteran submitted a VA treatment record dated in September 2010, indicating that it represented his latest record of treatment.  Review of the claims file does not reveal any VA treatment records, other than the one submitted by Veteran, dated since December 2004.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all of the Veteran's VA clinical records, especially those dated since December 2004.

In October 2008, the Veteran was afforded a VA C&P eye examination.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with refractive error; bilateral senile cataracts; hypertensive retinopathy, grade II; and open angle glaucoma.  The examiner noted that no diabetic retinopathy was observed.  The examiner rendered the opinion that the Veteran's loss of central vision was caused by or a result of his refractive error and senile cataracts.  The examiner stated that the Veteran's loss of peripheral vision was caused by or a result of open angle glaucoma.  The examiner rendered the opinion that the Veteran's open angle glaucoma was not at least as likely as not caused by or a result of the Veteran's diabetes mellitus, type II.  In addition, the examiner rendered the opinion that the Veteran's loss of vision, including cataracts, were not caused by or a result of the Veteran's diabetes mellitus, type II.  However, the examiner did not provide any rationale for his opinions and did not opine regarding whether the Veteran's refractive error; bilateral senile cataracts; hypertensive retinopathy, grade II; and open angle glaucoma were aggravated by the Veteran's diabetes mellitus, type II.

In October 2008, the Veteran was afforded a VA C&P hypertension examination.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed him with hypertension.  However, the examiner did not render an opinion regarding the etiology of the Veteran's hypertension because the Veteran did not have the microalbumin, U/A and ECG tests completed as ordered.

In October 2008, the Veteran was afforded a VA C&P intestine examination.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with ulcerative colitis.  The examiner opined that the Veteran's ulcerative colitis was not caused by or a result of diabetes mellitus.  The examiner provided the rationale that the medical literature did not show a relationship between ulcerative colitis and diabetes mellitus.  In addition, the examiner stated that the Veteran's ulcerative colitis was diagnosed many years prior the Veteran's diabetes mellitus.  However the examiner did not render an opinion regarding whether the Veteran's ulcerative colitis was aggravated by his diabetes mellitus or whether his condition was related to his active service.

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claims.

As noted above, in a statement dated in September 2008, the Veteran's wife indicated that the Veteran had suffered from erectile dysfunction for the prior two years.  The Veteran's spouse indicated that this erectile dysfunction causes the Veteran mood and emotional difficulties.

In November 2008 the Veteran was afforded a VA C&P psychiatric examination.  After examination the Veteran was diagnosed with partner relational problem.  The examiner rendered the opinion that the Veteran's condition was not directly due to or caused by the Veteran's service-connected diabetes.  However, the examiner did not render an opinion regarding whether the Veteran's psychiatric disorder was due to or permanently aggravated by his erectile dysfunction that the Board grants entitlement to service connection above.  As such, the Board finds it necessary to afford the Veteran another VA medical examination regarding the etiology of the Veteran's partner relational problem.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In August 2009, Dr. N.O. indicated that diabetes mellitus, type II, causes damage to the heart, kidneys, nerves, eyes and circulatory system, including high blood pressure, nephropathy, retinopathy, neuropathy, and peripheral vascular disease.  She stated that the Veteran should be evaluated to rule out the possibility that his high blood pressure is related to his diabetes mellitus.  The physician also stated that he should be carefully evaluated for all of the conditions.  However, the physician, at the end of the statement, indicated that "[i]t is known that Vietnam Veterans were exposed to orange agent and there is evidence relating a group of conditions to it, among them type 2 diabetes mellitus, so it is more probable than not that all of his conditions are related to diabetes and in consequence service connected."  As the private physician's opinion is internally inconsistent, it is necessary to provide the Veteran with a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since December 2004.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  After completing the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error; hypertension; acquired psychiatric disorder; and/or ulcerative colitis found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error; hypertension; acquired psychiatric disorder; and/or ulcerative colitis found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any open angle glaucoma, senile cataracts, hypertensive retinopathy, and refraction error; hypertension; acquired psychiatric disorder; and/or ulcerative colitis found to be present is due to or aggravated by the service-connected diabetes mellitus, type II, and/or erectile dysfunction.  The rationale for all opinions expressed should be provided in a report.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


